Opinion issued April 20, 2017




                                         In The

                                Court of Appeals
                                        For The

                            First District of Texas
                              ————————————
                                NO. 01-17-00225-CR
                             ———————————
                          IN RE JOHN PRINCE, Relator



            Original Proceeding on Petition for Writ of Mandamus


                           MEMORANDUM OPINION
      Relator, John Prince, has filed a petition for a writ of mandamus seeking to

compel the respondent trial judge to rule on his pending pro se “Motion for Nunc

Pro Tunc and Order” filed in his underlying criminal proceeding.1




1
      The underlying case is The State of Texas v. John Prince, Cause No. 750376,
      pending in the 230th District Court, Harris County, Texas, the Honorable Brad Hart
      presiding. Relator’s pro se notice of appeal of the district clerk’s memo response to
      this motion was assigned to appellate cause number 01-17-00200-CR.
       We deny the petition for a writ of mandamus. See TEX. R. APP. P. 52.8(a),

(d).

                                 PER CURIAM
Panel consists of Justices Keyes, Bland, Huddle.

Do not publish. TEX. R. APP. P. 47.2(b).




                                           2